OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Appellants contend that they were effectively deprived of their constitutional guarantee of a jury of six persons when after a poll a juror revealed that he neither deliberated nor voted on the issue of damages because he was the sole dissenter on the issue of liability. Appellants first raised this claim, however, in connection with a posttrial motion to set aside the verdict. In that appellants failed to raise this objection before the jury was discharged and thereby afforded the trial court no opportunity to correct *755the claimed error by returning the jury for additional deliberation on the issue of damages, appellants have waived their objection to the juror’s nonparticipation in deliberations or voting on that issue (Barry v Manglass, 55 NY2d 803, 806).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.